DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 
	The amendment filed January 25, 2022 has been entered. Claims 10 – 29 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Non-Final Office Action mailed October 26, 2021. 

Response to Arguments
Applicant's arguments filed January 25, 2022 have been fully considered but they are not persuasive.
With respect to Huang, and in response to applicant’s argument that Huang does not teach the method of claim 10 in which the query contains one specific servo ID, examiner notes that the claim language states: “a query instruction comprising a specific servo ID”. Here, the term “comprises” is open ended, and does not exclude additional elements such as the action information contained in Huang’s teachings. 
Further, regarding applicant’s statement that the use of the feedback information within Huang is different from the use of feedback information within the claimed invention is different is correct. However, due to the inclusion of Yosuke, Huang does not need to teach every limitation within the claimed invention, as it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the teachings of Yosuke with the 
Regarding the argument that the object of determining within Yosuke is the model of the device rather than the servo ID, examiner agrees. However, Yosuke does not need to teach the determining of servo IDs because the reference is being taken in combination with Huang, which does teach the use and communication of servo IDs through a bus. 
Secondly, in order to register the model information of the devices connected within the invention of Yosuke, the devices would necessarily need to reply feedback to the registration unit containing the model information. Further, the determining manner within claim 10 is claimed at a generic and high level, such that under broadest reasonable interpretation, the discrimination unit of Yosuke reads upon the predetermined verification rule as claimed. 
As such, applicant’s arguments are found to be unpersuasive.
The arguments for claims 18 and 24 are similarly found unpersuasive. 

Claim Objections
Claim 1 is objected to because of the following informality:  
“Determining, by the main controller, whether received at least one feedback information” should read “Determining, by the main controller, whether the received at least one feedback information”. 
Appropriate correction is required.

	
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10 – 12, 15, 17 – 19, and 23 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yosuke.
Regarding claim 10, Huang discloses:
A computer-implemented duplicate servo ID detection method for a robot having a main controller and a plurality of servos, wherein the main controller and the plurality of servos communicate with each other via a bus (see at least [0013]: “…and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times. The embodiment of this invention if the servo control system server receiving the first action command sent via a universal serial data bus main controller of the server”);
Transmitting, by the main controller, a query instruction comprising a specific servo ID to at least two of the servos through the bus (see at least [0030]: “…when the main controller sends action command to the one or more server comprises ID identifier of the target server to be transmitted, after the server receives the action instruction included ID according to the action instruction, obtaining the action information of the corresponding ID. Referring to FIG. 2, FIG.”). 
Wherein the query instruction is for instructing one or more servos with the specific servo ID to reply feedback information (see at least [0030]: “In the servo control system, the main controller transmits a first action instruction to the server through universal serial data bus. For example, the main controller may send a first action instruction to the server through the universal asynchronous transceiver (Universal Asynchronous Receiver/Transmitter, UART). when the main controller sends action command to the one or more server comprises ID identifier of the target server to be transmitted, after the server receives the action instruction included ID according to the action instruction, obtaining the action information of the corresponding ID”);
And each of the one or more servos with the specific servo ID uses different manners to reply the feedback information (see at least [0043]: “…obtaining the preset delay time, and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times”);
And receiving, by the main controller, at least one feedback information through the bus (see at least [0033] and [0034]: “…predetermined delay time, such as 1ms # is 1, 2 # is 2ms ... N server is Nms. After obtaining the preset delay time on server, the server sends the feedback information to the main controller according to the delay time”);
Huang does not teach:
Determining, by the main controller, whether received at least one feedback information meets a predetermined verification rule, and in response to the received at least one feedback information not meeting the predetermined verification rule, determining that there are at least two servos with a same local servo ID on the bus.

Determining, by the main controller, whether received at least one feedback information meets a predetermined verification rule (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. When the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit”). 
And in response to the received at least one feedback information not meeting the predetermined verification rule, determining that there are at least two servos with a same local servo ID on the bus (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues (also known as “bottlenecks”) within the art. Doing so would avoid the “bus conflict” issue as recognized by Huang and conflicts caused by devices having the same device ID as recognized by Yosuke.

Regarding claim 11, the combination of Huang and Yosuke teaches the method of claim 10.
Yosuke further teaches wherein the step of determining, by the main controller, whether the received at least one feedback information meets the predetermined verification rule comprises:
Determining, by the main controller, whether the specific servo ID is duplicate on the bus based on the received at least one feedback information (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. Wherein the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit”);
And in response to the specific servo ID being duplicate on the bus, determining that the received at least one feedback information does not meet the predetermined verification rule (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues (also known as “bottlenecks”) within the art. Doing so would avoid the “bus conflict” issue as recognized by Huang and conflicts caused by devices having the same device ID as recognized by Yosuke.

Regarding claim 12, the combination of Huang and Yosuke teaches the method of claim 11.
Huang further teaches wherein the step of determining, by the main controller, whether the specific servo ID is duplicate on the bus based on the received at least one feedback information comprises:
Determining, by the main controller, whether the received at least one feedback information contains superimposed information (see at least [0034]: “after obtaining the preset delay time on server, the server sends the feedback information to the main controller according to the delay time, the feedback information is used for identifying the servo working state. For example, feedback information may be received to the first action command information, feedback information can also be first action command has been received to inform the main controller and servo to be performed a first action instruction message is to inform the main controller server”); It should be noted that 
Huang does not teach, but Yosuke teaches wherein in response to the received at least one feedback information containing the superimposed information, determining that the specific servo ID is duplicate on the bus (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. When the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit. As a result, even if a plurality of devices of the same model are included, there is no possibility of confusion during the selection operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues (also known as “bottlenecks”) within the art. Doing so would avoid the “bus conflict” issue as recognized by Huang and conflicts caused by devices having the same device ID as recognized by Yosuke.

Regarding claim 15, the combination of Huang and Yosuke teaches the method of claim 11, and the step of determining, by the main controller, whether the specific servo ID is duplicate on the bus based on the received at least one feedback information.
Huang further teaches wherein the step of determining, by the main controller, whether the specific servo ID is duplicate on the bus based on the received at least one feedback information comprises:
Determining, by the main controller, whether the received at least one feedback information has different reply times (see at least [0043]: “said solution; the main controller is connected with the serial server transmitting a first action instruction, the server after receiving the action instruction, obtaining the preset delay time, and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times. Because each server in a servo control system corresponding to different delay time, so the server sends the feedback information to the main controller according to the corresponding delay time, servo control system capable of avoiding bus conflict”).
Huang does not teach, but Yosuke teaches:
In response to the received at least one feedback information having the different reply times, determining that the specific servo ID is duplicate on the bus (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. When the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit. As a result, even if a plurality of devices of the same model are included, there is no possibility of confusion during the selection operation”).
Here, it would be well known within the art that if two responses were received at different times as shown in Huang, that there are multiple devices with the same name ID to the controller. Therefore, the device as disclosed by Yosuke would determine that there are two devices with the same ID by using the discriminating unit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues (also known as “bottlenecks”) within the art. Doing so would avoid the “bus conflict” issue as recognized by Huang and conflicts caused by devices having the same device ID as recognized by Yosuke.


Yosuke further teaches:
Determining, by the main controller, whether the received at least one feedback information is from at least two of the servos (see at least [0064]: “In step S57, it is determined whether or not the same identification information is described in the directory tree. If the determination result is affirmative, an extension is added in step S59, and then the process proceeds to step S61. If the determination result of step S57 is negative, the process immediately proceeds to step S61. In the tree of FIG. 5, since the identification information 54 described in “data” and the identification information 58 described in “192.168.1.11” are both “A_x”, an extension is added in step S59. As a result, the identification information 54 and the identification information 58 are updated to “A_x_1” and “A_x_2”…”).
And in response to the received at least one feedback information being from the at least two of the servos, determining that the specific servo ID is duplicate on the bus (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. When the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit. As a result, even if a plurality of devices of the same model are included, there is no possibility of confusion during the selection operation”).
Here, it would be well known within the art that if two responses were received at different times as shown in Huang, that there are multiple devices with the same name ID to the controller. Therefore, the device as disclosed by Yosuke would determine that there are two devices with the same ID by using the discriminating unit. 


Regarding claim 18, Huang teaches:
A computer-implemented duplicate servo ID detection method for a robot having a main controller and a plurality of servos, wherein the main controller and the plurality of servos communicate with each other via a bus (see at least [0013]: “…and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times. The embodiment of this invention if the servo control system server receiving the first action command sent via a universal serial data bus main controller of the server”);
And the method comprises executing on a processor of each of the servos the steps of receiving, by a servo, a query instruction comprising a specific servo ID from the main controller (see at least [0030]: “…when the main controller sends action command to the one or more server comprises ID identifier of the target server to be transmitted, after the server receives the action instruction included ID according to the action instruction, obtaining the action information of the corresponding ID. Referring to FIG. 2, FIG.”).
Wherein the query instruction is for instructing one or more servos with the specific servo ID to reply feedback information (see at least [0030]: “In the servo control system, the main controller transmits a first action instruction to the server through universal serial data bus. For example, the main controller may send a first action instruction to the server through the universal asynchronous transceiver (Universal Asynchronous Receiver/Transmitter, UART). when the main controller sends action command to the one or more server comprises ID identifier of the target server to be transmitted, after the server receives the action instruction included ID according to the action instruction, obtaining the action information of the corresponding ID”);
Determining, by the servo, whether the specific servo ID is equivalent to a local servo ID of the servo, in response to the specific servo being equivalent to the local servo ID of the servo (see at least [0030]: “when the main controller sends action command to the one or more server comprises ID identifier of the target server to be transmitted, after the server receives the action instruction included ID according to the action instruction, obtaining the action information of the corresponding ID”);
And replying, by the servo, the feedback information in a manner different from other servos (see at least [0043]: “…obtaining the preset delay time, and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times”);
Huang does not teach: 
Wherein the feedback information is for the main controller to detect at least two of the servos with a same local servo ID on the bus.
Yosuke teaches:
Wherein the feedback information is for the main controller to detect at least two of the servos with a same local servo ID on the bus (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues 

Regarding claim 19, the combination of Huang and Yosuke teaches the method of claim 18 including the step of replying, by the servo, the feedback information in the manner different from the other servos.
Huang further teaches generating, by the servo, the feedback information (see at least [0013]: “…and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times. The embodiment of this invention if the servo control system server receiving the first action command sent via a universal serial data bus main controller of the server”);
Huang also teaches replying the feedback information to the main controller through the bus (see at least [0013]: “…and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times. The embodiment of this invention if the servo control system server receiving the first action command sent via a universal serial data bus main controller of the server”);
Huang fails to teach, but Yosuke teaches adding a unique identifier of the device to the feedback information when generating the feedback information (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. When the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit. As a result, even if a plurality of devices of the same model are included, there is no possibility of confusion during the selection operation”).


Regarding claim 23, the combination of Huang and Yosuke teaches the method of claim 18. 
Huang further teaches wherein the query instruction is transmitted to at least two of the servos through the bus (see at least [0030]: “…when the main controller sends action command to the one or more server comprises ID identifier of the target server to be transmitted, after the server receives the action instruction included ID according to the action instruction, obtaining the action information of the corresponding ID”).

Regarding claim 24, Huang teaches:
A robot, comprising: a main controller; a plurality of servos; a storage device; and one or more programs stored in the storage device and executable on the main controller, wherein the main controller and the servos communicate with each other via a bus (see at least [0013]: “…and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times. The embodiment of this invention if the servo control system server receiving the first action command sent via a universal serial data bus main controller of the server”);
And the one or more programs comprise:
Instructions for transmitting a query instruction comprising a specific servo ID to at least two of the servos through the bus (see at least [0030]: “…when the main controller sends action command to the one or more server comprises ID identifier of the target server to be transmitted, after the server receives the action instruction included ID according to the action instruction, obtaining the action information of the corresponding ID. Referring to FIG. 2, FIG.”).
Wherein the query instruction is for instructing one or more servos with the specific servo ID to reply feedback information (see at least [0030]: “In the servo control system, the main controller transmits a first action instruction to the server through universal serial data bus. For example, the main controller may send a first action instruction to the server through the universal asynchronous transceiver (Universal Asynchronous Receiver/Transmitter, UART). when the main controller sends action command to the one or more server comprises ID identifier of the target server to be transmitted, after the server receives the action instruction included ID according to the action instruction, obtaining the action information of the corresponding ID”);
And each of the one or more servos with the specific servo ID uses different manners to reply the feedback information (see at least [0043]: “…obtaining the preset delay time, and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times”);
And instructions for receiving at least one feedback information through the bus (see at least [0033] and [0034]: “…predetermined delay time, such as 1ms # is 1, 2 # is 2ms ... N server is Nms. After obtaining the preset delay time on server, the server sends the feedback information to the main controller according to the delay time”);
Huang does not teach:
Instructions for determining whether received at least one feedback information meets a predetermined verification rule, and in response to the received at least one feedback information not meeting the predetermined verification rule, determining that there are at least two servos with a same local servo ID on the bus.

Instructions for determining whether received at least one feedback information meets a predetermined verification rule (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. When the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit”);
And in response to the received at least one feedback information not meeting the predetermined verification rule, determining that there are at least two servos with a same local servo ID on the bus (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues (also known as “bottlenecks”) within the art. Doing so would avoid the “bus conflict” issue as recognized by Huang and conflicts caused by devices having the same device ID as recognized by Yosuke.

Regarding claim 25, the combination of Huang and Yosuke teaches the robot of claim 24, and the instructions for determining whether the received at least one feedback information meets the predetermined verification rule. 
Huang further teaches:
Instructions for determining whether the received at least one feedback information contains superimposed information (see at least [0034]: “after obtaining the preset delay time on server, the server sends the feedback information to the main controller according to the delay time, the feedback information is used for identifying the servo working state. For example, feedback information may be received to the first action command information, feedback information can also be first action command has been received to inform the main controller and servo to be performed a first action instruction message is to inform the main controller server”);
Huang does not teach, but Yosuke teaches the instructions for in response to the specific servo ID being duplicate on the bus, determining that the received at least one feedback information does not meet the predetermined verification rule (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. When the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit. As a result, even if a plurality of devices of the same model are included, there is no possibility of confusion during the selection operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues (also known as “bottlenecks”) within the art. Doing so would avoid the “bus conflict” issue as recognized by Huang and conflicts caused by devices having the same device ID as recognized by Yosuke.

Regarding claim 26, the combination of Huang and Yosuke teaches the robot of claim 25, and the instructions for determining whether the specific servo ID is duplicate on the bus based on the received at least one feedback information
Huang further teaches wherein the instructions for determining whether the specific servo ID is duplicate on the bus based on the received at least one feedback information comprise:
after obtaining the preset delay time on server, the server sends the feedback information to the main controller according to the delay time, the feedback information is used for identifying the servo working state. For example, feedback information may be received to the first action command information, feedback information can also be first action command has been received to inform the main controller and servo to be performed a first action instruction message is to inform the main controller server”);
Huang does not teach, but Yosuke teaches:
And instructions for in response to the received at least one feedback information containing the superimposed information determining that the specific servo ID is duplicate on the bus (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. When the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit. As a result, even if a plurality of devices of the same model are included, there is no possibility of confusion during the selection operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues (also known as “bottlenecks”) within the art. Doing so would avoid the “bus conflict” issue as recognized by Huang and conflicts caused by devices having the same device ID as recognized by Yosuke.


Huang further teaches wherein the instructions for determining whether the specific servo ID is duplicate on the bus based on the received at least one feedback information comprise:
Instructions for determining whether the received at least one feedback information has different reply times (see at least [0034]: “after obtaining the preset delay time on server, the server sends the feedback information to the main controller according to the delay time, the feedback information is used for identifying the servo working state. For example, feedback information may be received to the first action command information, feedback information can also be first action command has been received to inform the main controller and servo to be performed a first action instruction message is to inform the main controller server”);
Huang does not teach, but Yosuke teaches:
And instructions for in response to the received at least one feedback information having the different reply times, determining that the specific servo ID is duplicate on the bus (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. When the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit. As a result, even if a plurality of devices of the same model are included, there is no possibility of confusion during the selection operation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues 

Regarding claim 28, the combination of Huang and Yosuke teaches the robot of claim 24.
Huang further teaches wherein each of the servos comprises one or more processors and a storage device for storing one or more programs executable on the one or more processors (see at least [0097]: “Referring to FIG. 6, which is a schematic diagram of the server provided by another embodiment of the invention. The 610 of server in this embodiment shown in FIG. 6 may include one or more processors 620, one or more input devices 630, one or more output devices 640 and memory 600. the processor 610, input device 620, output device 630 and a memory 640 connected by a bus 650. memory 640 for storing instructions, a processor 610 for executing memory 620 storing instructions”);
Wherein the one or more programs of each of the servos comprise: instructions for receiving the query instruction from the main controller (see at least [0099]: “processor 610 is used for receiving a first action instruction sent by the main controller if the servo control system server, obtaining the preset delay time, wherein the servo control system comprises the main controller and a plurality of the server, each server corresponding to different preset delay time”)
Instructions for determining whether the specific servo ID is equivalent to a local servo ID (see at least [0030]: “when the main controller sends action command to the one or more server comprises ID identifier of the target server to be transmitted, after the server receives the action instruction included ID according to the action instruction, obtaining the action information of the corresponding ID”);
And instructions for replying the feedback information in a manner different from other servos in response to the specific servo ID being equivalent to the local servo ID (see at least [0043]: …obtaining the preset delay time, and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times”);
Wherein the feedback information is for the main controller to detect at least two of the servos with the same local servo ID on the bus (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices includes devices of the same model based on the model information registered by the registering unit”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues (also known as “bottlenecks”) within the art. Doing so would avoid the “bus conflict” issue as recognized by Huang and conflicts caused by devices having the same device ID as recognized by Yosuke.

Regarding claim 29, the combination of Huang and Yosuke teaches the robot of claim 28 and the instructions for replying the feedback information in the manner different from the other servos. 
Huang teaches wherein the instructions for replying the feedback information in the manner different from the other servos comprise:
Instructions for generating the feedback information (see at least [0013]: “…and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times. The embodiment of this invention if the servo control system server receiving the first action command sent via a universal serial data bus main controller of the server”);
…obtaining the preset delay time, and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times”);
Huang does not teach: 
Adding a unique identifier of a servo with the local servo ID to the feedback information when generating the feedback information.
Yosuke teaches 
Adding a unique identifier (see at least [0012]: “The discriminating unit discriminates whether or not a plurality of devices include devices of the same model based on the model information registered by the registering unit. When the determination result is affirmative, the adding unit adds an extension for distinguishing devices of the same model from the model information registered by the registering unit. As a result, even if a plurality of devices of the same model are included, there is no possibility of confusion during the selection operation”). While this unique identifier may not specifically be of a servo within the reference, this is a unique identifier of a device connected to a main controller. When taken in combination with the teachings of Huang, it would be obvious to use the teachings of Yosuke to add the device identification so as to prevent the bus conflict issue as recognized by Huang. 
The totality of the references taken in combination teaches instructions for generating the feedback information, adding a unique identifier of a servo with the local servo ID to the feedback information when generating the feedback information, and replying the feedback information containing the unique identifier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang with the teachings of Yosuke because the teachings according to Yosuke would allow the user to bypass duplicate servo ID and bus conflict issues . 

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Yosuke in view of Gillot (US-20180293823-A1), hereinafter Gillot.
Regarding claim 13, the combination of Huang and Yosuke teaches the method of claim 12.
Gillot teaches wherein the superimposed information comprises at least two different random numbers (see at least [0014]: “Preferably the access control server is configured to send periodically configuration data to said access control device by communicating over a Low Throughput Network. The configuration data may comprise a sequenced array of SSID name and BSSID identifiers, the associated WLAN keys, two random numbers (RN-AP, RN2-AP), the authorization code (XRES-AP) and a Time-to-Live (TTL)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Yosuke with the teachings of Gillot because the inclusion of random numbers would ensure that the data was distinct to prevent confusion on the bus.

Regarding claim 20, the combination of Huang and Yosuke teaches the method of claim 19.
Gillot teaches wherein the unique identifier of the servo comprises a random number (see at least [0014]: “Preferably the access control server is configured to send periodically configuration data to said access control device by communicating over a Low Throughput Network. The configuration data may comprise a sequenced array of SSID name and BSSID identifiers, the associated WLAN keys, two random numbers (RN-AP, RN2-AP), the authorization code (XRES-AP) and a Time-to-Live (TTL)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Yosuke with the teachings of Gillot because the inclusion of random numbers would ensure that the data was distinct to prevent confusion on the bus.

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Yosuke in view of Merk (US-20120246341-A1), hereinafter Merk.
Regarding claim 14, the combination of Huang and Yosuke teaches the method of claim 12. 
Merk teaches wherein the superimposed information comprises identification codes of at least two different microcontroller units (see at least [0039]: “Where the controller needs data from a number of logical sensors or has to transfer signals to a number of actuators, the steps described above can be performed for each sensor or each actuator. Provided the data of a logical sensor is needed by a number of controllers, the sensor would be informed as a result of multiple publications by different controllers about the physical addresses of the different controllers, so that the logical sensor can send its sensor data to all these different controllers. As soon as a sensor knows the physical address of a controller, any given application protocol can be initialized between the sensor and the controller, e.g., a protocol for exchange of communication parameters. This protocol precedes the actual sending of the sensor data”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Yosuke with the teachings of Merk because as stated by Merk, the inclusion of the addresses of multiple MCU devices would allow 

Regarding claim 21, the combination of Huang and Yosuke teaches the method of claim 19. 
Merk teaches wherein the unique identifier of the servo comprises an identification code of a Microcontroller Unit of the servo (see at least [0039]: “Where the controller needs data from a number of logical sensors or has to transfer signals to a number of actuators, the steps described above can be performed for each sensor or each actuator. Provided the data of a logical sensor is needed by a number of controllers, the sensor would be informed as a result of multiple publications by different controllers about the physical addresses of the different controllers, so that the logical sensor can send its sensor data to all these different controllers. As soon as a sensor knows the physical address of a controller, any given application protocol can be initialized between the sensor and the controller, e.g., a protocol for exchange of communication parameters. This protocol precedes the actual sending of the sensor data”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Yosuke with the teachings of Merk because as stated by Merk, the inclusion of the MCU address would allow the device to communicate with the MCU, and also serve as a means to differentiate the servo devices.

Claims 16 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Yosuke in view of McKenzie.
Regarding claim 16, the combination of Huang and Yosuke teaches the method of claim 15. 
Huang teaches wherein each of the one or more servos with the specific servo ID determines a reply time of the feedback information according to a reply delay duration (see at least [0043]: …obtaining the preset delay time, and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times”);
Huang does not teach wherein the reply delay duration is set as a random duration.
McKenzie teaches wherein the reply delay duration is set as a random duration (see at least [0154]: “Check to see if time delay is random. Perform time delay as set by the user or may be set to load random parameters from a Random Number Generator (RNG) and translated”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Yosuke with the teachings of McKenzie so as to reduce the complication of hard coding the specific delay time of each servo within an intricate robotic system.

Regarding claim 22, the combination of Huang and Yosuke teaches the method of claim 18, and the step of replying, by the servo, the feedback information in the manner different from the other servos. 
Huang further teaches wherein the step of replying, by the servo, the feedback information in the manner different from the other servos comprises:
Generating, by the servo, the feedback information and determining a reply time according to a reply delay duration (see at least [0043]: “…obtaining the preset delay time, and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times”);
And replying the feedback information to the main controller through the bus at the reply time (see at least [0043]: “…obtaining the preset delay time, and sends feedback information to the main controller according to the preset delay time, wherein a plurality of the server are respectively corresponding to different delay times”);
Huang does not teach, but McKenzie teaches wherein the reply delay duration is set as a random duration (see at least [0154]: “Check to see if time delay is random. Perform time delay as set by the user or may be set to load random parameters from a Random Number Generator (RNG) and translated”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Huang and Yosuke with the teachings of McKenzie so as to reduce the complication of hard coding the specific delay time of each servo within an intricate robotic system.

Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571)272-6064. The examiner can normally be reached 9 – 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571 – 270 – 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R.N./Examiner, Art Unit 3664                                                                                                                                                                                                        
/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664